Citation Nr: 0006234	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-12 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disability of the hands and legs, manifested by cramps.

2.  Entitlement to service connection for disability of the 
feet, manifested by cramps.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to May 1968, 
from October 1968 to December 1970, from January 1971 to 
October 1976, and from October 1982 to December 1993.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

After reviewing the record, the Board is of the opinion that 
the issue of entitlement to service connection for disability 
of the feet, manifested by cramps, requires further 
development.  Accordingly, it is the subject of a remand at 
the end of this decision.


FINDINGS OF FACT

1.  A Notice of Disagreement was not timely received with 
respect to the RO's decision in March 1994, which denied 
entitlement to service connection for disability of the legs 
and hands, manifested by cramps. 

2.  Evidence received since the RO's decision in March 1994 
is cumulative or duplicative of that on file at the time of 
the decision or is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The RO's March 1994 decision which denied entitlement to 
service connection for disability of the hands and legs, 
manifested by cramps, is final.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. § 20.1103 (1999).

2.  The evidence received since the RO's March 1994 decision 
is not new and material to reopen the veteran's claim of 
entitlement to service connection for disability of the hands 
and legs manifested by cramps.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may legitimately 
be questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Even if the disease at issue is diagnosed 
after the veteran's discharge service, service connection may 
still be granted, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In March 1994, the RO denied the veteran's claims of 
entitlement to service connection for cramps of the hands and 
of the legs.  The veteran was notified of that decision, as 
well as his appellate rights; however, he did not submit a 
Notice of Disagreement with which to initiate an appeal.  
Accordingly, that decision became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (1999).  

Evidence on file in March 1994 consisted of the veteran's 
service medical records.  From September 1985 to the end of 
his service, he complained of cramps in various muscles, 
including his legs.  During his June 1993 retirement 
examination, he also complained of cramps in his hands.  
Despite those complaints, no disability was identified, and 
the etiology of his cramps was not determined.  Therefore, 
the RO denied entitlement to service connection.

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §  7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108 which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must perform a three step 
analysis.  First, it must determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the 
Secretary must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See, Elkins v. West, 12 Vet. App. 209 
(1999).

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Evidence added to the record since the March 1994 rating 
action includes outpatient treatment records, dated from June 
1994 to June 1997, from a military medical facility and from 
VA, and reports of VA examinations, performed in March 1996 
and May 1998.  Although the additional evidence had not been 
submitted to agency decision makers previously, the 
additional evidence is essentially cumulative in nature.  It 
does not cure the deficiencies in the evidence which existed 
in March 1994, i.e., the etiology of the veteran's hand and 
leg cramps remains undetermined and no associated disability 
is identified.  Certainly, none of the examiners or health 
care providers relate those complaints to any disease or 
injury sustained in service.  Numerous clinical examinations, 
radiographic studies, a bone scan, and electromyographic 
studies have been negative for any evidence in this regard.  
The only reports of a relationship between service and the 
cramps in the veteran's hands and legs remain those offered 
by the veteran.  While he is qualified to report symptoms 
that are capable of lay observation, he is not qualified to 
render opinions which require medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the 
Board is of the opinion that the additional evidence, either 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.   


ORDER

New and material evidence not having been submitted, the 
request to reopen the claim of entitlement to service 
connection for disability of the hands and legs, manifested 
by cramps, is denied.


REMAND

The veteran also seeks entitlement to service connection for 
disability of the feet, manifested by cramps.  In June 1998, 
the RO determined that the veteran had not submitted new and 
material evidence with which to reopen that claim.  Although 
the veteran submitted a timely Notice of Disagreement and 
perfected an appeal with respect to that issue, the Board 
notes that prior to June 1998, the RO had not adjudicated 
service connection for that disability on the merits.  
Accordingly, there exists no prior final determination as to 
that matter, and it should have been reviewed on a de novo 
basis.  In this regard, it should be noted that the Statement 
of the Case (SOC) and the Supplemental Statement of the Case 
(SSOC), do not contain the law and regulations applicable to 
a de novo review of a claim for service connection.  

In order to afford the veteran every due process 
consideration, the case is remanded for the following 
actions:

After conducting a de novo review of the 
record and after performing any necessary 
development, the RO adjudicate the issue 
of entitlement to service connection for 
disability of the feet, manifested by 
cramps.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case (SSOC).  The SSOC 
should include, but not be limited to, 
the laws and regulations applicable to an 
original claim of service connection.  
The veteran and his representative should 
then be afforded the appropriate 
opportunity to respond.  Thereafter, if 
otherwise in order, the case should be 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action until he is notified.  It must be emphasized, 
however, that he does have the right to submit any additional 
evidence and/or argument on the matter or matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-373 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

